TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 28, 2015



                                      NO. 03-15-00278-CV


                                     Erik Bremer, Appellant

                                                 v.

                                Home Game Club, Inc., Appellee




         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the letter ruling signed by the district court on April 27, 2015. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.